HANDY & HARMAN LTD. 1133 Westchester Avenue, Suite N222 White Plains, New York 10604 October 7, 2015 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Jay Ingram Re: Handy & Harman Ltd. Registration Statement on Form S-3 File No. 333-207211 Mr. Ingram: The undersigned Registrant under the above-referenced Registration Statement hereby requests acceleration of the effective date of the Registration Statement to October 9, 2015, at 10:00 a.m., Eastern Time, or as soon thereafter as practicable. The Registrant hereby acknowledges that:should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, HANDY & HARMAN LTD. By: /s/ James F. McCabe, Jr. Name: James F. McCabe, Jr. Title: Senior Vice President and Chief Financial Officer
